—In a paternity and child support proceeding pursuant to Family Court Act article 5, the petitioner appeals from stated portions of an order of the Family Court, Suffolk County (Trainor, J.), entered February 3, 2000, which, inter alia, denied her objections to an order of the same court (Rodriguez, H.E.), entered October 20, 1999, which, after a hearing, among other things, did not impute certain income to the respondent, failed to require him to maintain a life insurance policy for the benefit of the children, did not require him to contribute towards the nursery school expenses of one of the children, and failed to require him to contribute towards her expenses in providing health insurance coverage for the children.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances, the Hearing Examiner providently exercised his discretion in not imputing to the respondent any income which he may have derived from his discontinued landscaping business (see, Matter of Prill v Mandell, 237 AD2d 445). The Hearing Examiner also properly refused to require the respondent to maintain a life insurance policy for the benefit of the children (see, Matter of S. v Leonard G., 194 AD2d 478; Deborah T. v Barry B., 205 AD2d 455), and to contribute towards the petitioner’s expenses in providing health insurance for them (see, Matter of Eastburn v Eastburn, 222 AD2d 898).
The petitioner’s remaining contentions are without merit. Santucci, J. P., Luciano, Feuerstein and Adams, JJ., concur.